      Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 1 of 8



 1   Daniel C. Girard (State Bar No. 114826)      Tiffany Cheung
     Angelica M. Ornelas (State Bar No. 285929)   Lucia Xochiquetzal Roibal
 2   Simon S. Grille (State Bar No. 294914)       Morrison & Foerster LLP
 3   GIRARD SHARP LLP                             425 Market Street
     601 California Street, Suite 1400            San Francisco, California 94105
 4   San Francisco, California 94108              Telephone: (415) 268-7315
     Telephone: (415) 981-4800                    Facsimile: (415) 268-7522
 5   Facsimile: (415) 981-4800                    tcheung@mofo.com
     dgirard@girardsharp.com                      lroibal@mofo.com
 6   aornelas@girardsharp.com
 7   sgrille@girardsharp.com                      Adam J. Hunt
                                                  Morrison & Foerster LLP
 8   Avi R. Kaufman (pro hac vice)                250 West 55th Street
     KAUFMAN P.A.                                 New York, New York 10019-9601
 9   400 NW 26th Street                           Telephone: (212) 336-4341
     Miami, Florida 33127                         Facsimile: (212) 468-7900
10   Telephone: (305) 469-5881                    AdamHunt@mofo.com
11   kaufman@kaufmanpa.com

12   Steven L. Woodrow (pro hac vice)
     Patrick H. Peluso (pro hac vice)
13   Taylor Smith (pro hac vice)
     WOODROW & PELUSO, LLC
14
     3900 East Mexico Ave., Suite 300
15   Denver, Colorado 80210
     Telephone: (720) 213-0675
16   Facsimile: (303) 927-0809
     swoodrow@woodrowpeluso.com
17   ppeluso@woodrowpeluso.com
     tsmith@woodrowpeluso.com
18

19   Interim Lead Plaintiffs’ Counsel

20                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
21
                                                  Case No. 4:18-cv-02931-HSG
22 IN RE UBER TEXT MESSAGING
                                                  STIPULATION AND [PROPOSED] ORDER
23                                                OF DISMISSAL PURSUANT TO FED. R.
                                                  CIV. P. 41(a)(1)(ii)
24

25                                                Judge: Hon. Haywood S. Gilliam, Jr.
26

27

28
                 STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                           CASE NO. 4:18-CV-02931-HSG
       Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 2 of 8



 1            Plaintiff Christopher Ziers (“Ziers”) and Defendant Uber Technologies, Inc. (“Uber”)

 2   hereby stipulate and agree as follows, and request entry of the below proposed order approving

 3   their stipulation.

 4            WHEREAS, on December 17, 2018 Uber filed a motion to compel arbitration as to Ziers

 5   and to stay the action, including the claims of plaintiff Wanda Rogers (the “Motion to Compel”)

 6   (ECF No. 64);

 7            WHEREAS, in support of the Motion to Compel, Uber submitted evidence in the form of

 8   a declaration of Naveen Narayanan, an Uber software engineer, who attested that Ziers had

 9   completed the process of registering with Uber to create an account and agreed to Uber’s Terms

10   and Conditions, which included an arbitration provision (Id. at 3-4 (citing ECF No. 64-2));

11            WHEREAS, on December 21, 2019, Ziers noticed the deposition of Mr. Narayanan (See

12   e.g., ECF No. 68);

13            WHEREAS, on January 3, 2019, Uber sought a protective order regarding Mr.

14   Narayanan’s deposition, arguing that Ziers had not provided any factual basis for taking

15   arbitration discovery (Id.);

16            WHEREAS, on January 11, 2019, Ziers filed an opposition to Uber’s Motion to Compel

17   and submitted a declaration stating that he “[did] not recall ever completing the Uber registration

18   process.” (ECF No. 71-3);

19            WHEREAS, on January 24, 2019, Uber provided Ziers’s counsel with information

20   regarding the payment card that Ziers used to complete the Uber registration process. Uber

21   designated this information “Highly Confidential -- Attorneys Eyes Only” and in response to

22   Ziers’s assertion that he did not provide his payment card information to Uber, Uber produced it

23   on the condition that Plaintiffs’ counsel not share any part of the payment card number with

24   Ziers;

25            WHEREAS, on January 25, 2019 Ziers opposed Uber’s motion for a protective order,

26   declaring that he “[had] no recollection of completing Uber’s registration process” and that the

27   payment card information that Uber had provided to Ziers’s counsel “had no connection to any

28

                   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                                           2
                                      Case No. 4:18-cv-02931-HSG
       Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 3 of 8



 1   form of payment Ziers has a record or memory of possessing during the relevant time.”         (ECF

 2   No. 76);

 3          WHEREAS, in connection with Ziers’s opposition to Uber’s motion for a protective

 4   order, Ziers’s counsel signed a declaration under the penalty of perjury stating “I have confirmed

 5   that the payment information Uber produced does not match any credit or debit card Mr. Ziers has

 6   a record or memory of having possessed at any time.” (ECF No. 76-1);

 7          WHEREAS, on February 6, 2019, Magistrate Judge Corley denied Uber’s motion for a

 8   protective order regarding Mr. Narayanan’s deposition (ECF No. 84.)

 9          WHEREAS, Mr. Narayanan sat for an approximately four-hour deposition on February

10   25, 2019;

11          WHEREAS, on February 27, 2019, Ziers filed a sur-reply opposing Uber’s Motion to

12   Compel (ECF No. 89);

13          WHEREAS, in support of his sur-reply and his denial of using a payment card that

14   matched the number that Uber had provided to his counsel, Ziers signed a declaration under the

15   penalty of perjury on February 27, 2019, identifying “the last four digits and expiration dates of

16   the only payment card numbers [he had] any record or memory of ever using or owning” and

17   stating that “[he had] no record or memory of ever owning or using any other payment card

18   numbers.” (ECF No. 89-5);

19          WHEREAS, on June 18, 2019, the Court denied Uber’s Motion to Compel without

20   prejudice, finding that there were disputed issues of fact in part because “Ziers attested that he did

21   not have a payment card matching the one listed” in the documents that Uber provided to Ziers’s

22   counsel. (ECF No. 108 at 5, 16);

23          WHEREAS, on July 17, 2019, Uber served a subpoena on the financial institution that

24   issued the payment card that Uber had on file as associated with Ziers;

25          WHEREAS, on July 3, 2019, Uber served discovery on Ziers seeking, among other

26   things, the identity of the financial institution that Ziers used in or around the time that Uber’s

27   records show that he registered with Uber;

28
                   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                                              3
                               Case No. 4:18-cv-02931-HSG
       Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 4 of 8



 1            WHEREAS, on August 2, 2019, Ziers responded to Uber’s discovery requests and

 2   identified payment card numbers he was aware of using in 2016 and the issuing financial

 3   institutions for those cards, which confirmed that he used the financial institution that issued the

 4   payment card that Uber had on file for Ziers, but Ziers did not identify the payment card that Uber

 5   had on file associated with him;

 6            WHEREAS, the financial institution produced documents in response to Uber’s subpoena

 7   on August 16, 2019;

 8            WHEREAS, the documents that the financial institution produced in response to Uber’s

 9   subpoena confirmed that Ziers used the payment card that Uber had on file for Ziers;

10            WHEREAS, on August 19, 2019, Uber provided to Ziers’s counsel the documents that the

11   financial institution had produced in response to Uber’s subpoena;

12            WHEREAS, on August 21, 2019, counsel for Ziers agreed that the documents produced

13   by the financial institution in response to Uber’s subpoena demonstrate that Ziers used the same

14   payment card that Uber had on file for him during the time when Ziers registered with Uber;

15            WHEREAS, counsel for Ziers anticipates that Uber’s renewed motion to compel

16   arbitration will be granted under the prevailing arbitration law, based on internal Uber records and

17   the records produced by third party Chase on August 16, 2019 after the Court’s June 18, 2019

18   Order;

19            WHEREAS, on August 21, 2019, counsel for Ziers informed Uber’s counsel that Ziers

20   would not oppose a motion to compel arbitration and suggested the parties stipulate to dismiss his

21   claims against Uber in this action without prejudice;

22            WHEREAS, because Uber filed its Answer, Ziers may only dismiss his claims voluntarily

23   by stipulation with Uber pursuant to Federal Rule of Civil Procedure 41(a)(1(ii);

24            IT IS NOW THEREFORE STIPULATED AND AGREED AS FOLLOWS:

25               1. Uber’s records show Ziers registered with Uber on June 23, 2016 to create a rider

26                   account;

27               2. As a part of the registration process, Ziers provided a cellular telephone number

28                   and payment card information to Uber;
                   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                                            4
                               Case No. 4:18-cv-02931-HSG
      Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 5 of 8



 1            3. Uber has produced records showing the cellular telephone number and payment

 2                card information that Ziers provided to Uber during the registration process;

 3            4. Ziers acknowledges and agrees that by registering with Uber, under the terms of

 4                Uber’s Terms and Conditions, he consented to arbitrate his claims in this action;

 5            5. Ziers agrees to dismiss this action against Uber without prejudice; and

 6            6. The parties stipulate to the dismissal of Ziers’s claims without prejudice and

 7                without costs as to either party.

 8

 9

10   Dated: October 4, 2019                      Respectfully submitted,
11                                               By:      /s/ Simon S. Grille
12                                               Daniel C. Girard (State Bar No. 114826)
                                                 Angelica M. Ornelas (State Bar No. 285929)
13                                               Simon S. Grille (State Bar No. 294914)
                                                 GIRARD SHARP LLP
14                                               601 California Street, Suite 1400
                                                 San Francisco, California 94108
15
                                                 Telephone: (415) 981-4800
16                                               Facsimile: (415) 981-4800
                                                 Email: dgirard@girardsharp.com
17                                               Email: aornelas@girardsharp.com
                                                 Email: sgrille@girardsharp.com
18
                                                 Avi R. Kaufman (pro hac vice)
19
                                                 KAUFMAN P.A.
20                                               400 NW 26th Street
                                                 Miami, Florida 33127
21                                               Telephone: (305) 469-5881
                                                 Email: kaufman@kaufmanpa.com
22
                                                 Steven L. Woodrow (pro hac vice)
23
                                                 Patrick H. Peluso (pro hac vice)
24                                               Taylor Smith (pro hac vice)
                                                 WOODROW & PELUSO, LLC
25                                               3900 East Mexico Ave., Suite 300
                                                 Denver, Colorado 80210
26                                               Telephone: (720) 213-0675
27                                               Facsimile: (303) 927-0809
                                                 Email: swoodrow@woodrowpeluso.com
28                                               Email: ppeluso@woodrowpeluso.com

                STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                                      5
                            Case No. 4:18-cv-02931-HSG
      Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 6 of 8



 1                                     Email: tsmith@woodrowpeluso.com
 2                                     Interim Lead Plaintiffs’ Counsel
 3
     Dated: October 4, 2019            By:    /s/ Tiffany Cheung
 4
                                       Tiffany Cheung
 5                                     Lucia Xochiquetzal Roibal
                                       Morrison & Foerster LLP
 6                                     425 Market Street
                                       San Francisco, California 94105
 7                                     Telephone: (415) 268-7315
                                       Facsimile: (415) 268-7522
 8
                                       tcheung@mofo.com
 9                                     lroibal@mofo.com

10                                     Adam J. Hunt, pro hac vice
                                       Morrison & Foerster LLP
11                                     250 West 55th Street
12                                     New York, New York 10019-9601
                                       Telephone: (212) 336-4341
13                                     Facsimile: (212) 468-7900
                                       AdamHunt@mofo.com
14
                                       Attorneys for Defendant Uber Technologies, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                         6
                             Case No. 4:18-cv-02931-HSG
      Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 7 of 8



 1                                        [PROPOSED] ORDER

 2          This matter is before the Court on the Parties’ Stipulation and [Proposed] Order, IT IS

 3   HEREBY ORDERED that Plaintiff Christophe Ziers’s claims against Uber in this action are

 4   dismissed in their entirety without prejudice pursuant to Federal Rule of Civil Procedure

 5   41(a)(1)(ii).

 6

 7
     IT IS SO ORDERED.
 8

 9
     DATED: ________________, 2019                       __________________________________
10                                                       Honorable Haywood S. Gilliam, Jr.
11                                                       United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                                      7
                                 Case No. 4:18-cv-02931-HSG
      Case 4:18-cv-02931-HSG Document 120 Filed 10/04/19 Page 8 of 8



 1                                           ATTESTATION

 2         I, Simon Grille, am the ECF user whose identification and password are being used to file

 3   this Stipulation and [Proposed] Order of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(ii). I

 4   attest under penalty of perjury that concurrence in this filing has been obtained from all

 5   signatories above.

 6

 7   Dated: October 4, 2019                                      /s/ Simon S. Grille

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                                                                                       8
                              Case No. 4:18-cv-02931-HSG
